I think that, either from the evidence or the findings, the grantor and mortgagee placed the machinery in the building for a permanent purpose and for the better enjoyment of his estate (Walmsley v. Milne, 7 C.B. [N.S.], *115); that there did concur actual annexation of the machinery; applicability to the use to which that part of the real estate was appropriated, with which it was connected; and an intention of making the annexation so as to make a permanent accession to the freehold. (Hoyle v.P. and M. Railroad, 54 N.Y., 314, 324.)
I therefore concur in the opinion of RAPALLO, J.